Title: To Thomas Jefferson from Anna Statia Doyle, 26 June 1807
From: Doyle, Anna Statia
To: Jefferson, Thomas


                                                
                            To his Excellency the President of the United States
                     
                            
                        

                        The Humble Petition of Anna Stacy Deal of the County of Washington in the District of Columbia humbly sheweth—that whereas at a Court holden and begun in  and for the County aforesaid on the fourth monday of July last your Petitioner was fined under apresentment found against her, for a Breach of the law, in relation to the Selling of Spirituous Liquors on the Sabbath to Slaves, which fine, together with Costs arising under the Prosecution now amounts to the alarming Sum of one hundred dollars and upwards—that your Petitioner has resided in this County nearly the whole of her life time and can with great confidence declare that it was her unvaried ambition to live an honest, industrious and upright life, for the truth of which she might appeal to some of the most respectable inhabitants of the County who have know her for many years—that she is a Cripple by the fall of a Horse, a poor woman too, and is now under execution for the amount ready to be committed to Jail: for it is impossible for her to pay it—and as she did not intend to Violate the Law and under the above Circumstances your Petitioner therefore humbly intreats your Excellency for your interposition in her behalf. and she will pray.—Recommended by
                        
                            22 signatures
                        
                    
                     Comitted 4th June 1807.
                     ————————
                     June 26th. 1807.
                     I certify that the within named Anna Statia Doyle was committed to Prison, in Execution, on the within Judgment, on the 4th. of June 1807 and has continued in confinement ever since.
                                          
                  
                            
                            C. Tippett Jailor
                        
                  
                     June 26. 1807.
                     From a consideration of the Circumstances of the petitioner, believing that she is not able to pay the fine and costs, that she has suffered three weeks imprisonment, and that the prosecution was set on foot  in consequence of a quarrel in the neighbourhood arising from other causes than the offence itself, the undersigned Judges respectfully recommend her to the mercy of the President of the United States.—
                                          
                  
                            
                            W. Cranch.
                     N. Fitzhugh
                     
                        
                  
                     Let a pardon issue
                     
                         Th: Jefferson
                     
                     
                         June 26. 07.
                  
                  
    This is a mistake—See the annexed bill of costs

                  
    She had been already committed, & is actually now in jail Ths.
                  

               